PD-0669-16

                             NO.

                  IN   THE   COURT    OF    CRIMINAL       APPEALS


                                     OF    TEXAS




                                                                              RECEIVED IN
                                                                          COURT OF CRIMINAL APPFA'.S
                 JAMES   LEE   BOTLEY       aka    JAMES    BOTLEY,

                                    Appellant                                   JUN 16 2016

                                          vs -
                                                                           AbelAcosta.Cleri'
                             THE   STATE    OF    TEXAS/


                                     Appellee




     On petition for discretionary review from the Ninth Court of
Appeals; Number 09-14-00224-CR.
     On appeal from the Criminal District Court of Jefferson
County/ Texas; Number 12-15666.




         Botley's First Motion for Extension of Time to File
                  Petition for Discretionary Review                               pn pp* iy
                                                                        COURT OF CRIMINAL APPEALS



                                                                              Abel Acosta, Clerk




                                            James    Lee Botley
                                            TDCJ#    1931091
                                            Telford       Unit
                                            3899 State Hwy 98
                                            New    Boston,       Tx   75570

                                            Pro se Appellant

                                            June    13/    2016
To   the     Honorable   Justices:

        Pro se James Lee Botley is seeking' a 60 day extension of time

to file his petition for discretionary review for the following

reasons:



        1.       On May 18/ 2016/ the below court of appeals issued its

opinion and judgment affirming the conviction for aggravated

robbery.

        2.       A petition for discretionary review is due on or before

June    17/    2016.

        3.       No other requests for extension of time have been filed

nor have any previous extensions been granted.

        4.       Being confined/     Botley is limited to his access to the

law library.           The policies of the law library require Botley to

special order any recent case law,           books/   or materials.   He is

limited to three items per day,           with access to only five days per

week.        This causes a significant delay in discovering favorable

cases,       and researching them.

        5.       Also,    Botley has been in a transit status for the past

several days,          where he did not have access to research materials.

        6.       He does not seek an extension for the purpose of

harassment,       but that justice be done-

        7.       He seeks this extension in good faith.


                                         Prayer

        Botley prays the Court grant him a 60 day extension of time

to file his petition for discretionary review.
        Botley prays for general relief.

                                               Respectfully submitted,




                                                 mes   Lee Botley *£^
                                               ?DCJ#   1931091
                                               Telford   Unit
                                               3899 State Hwy 98
                                               New   Boston,    Tx   75570

                                               Pro se Appellant


                                 Certificate   of    Service


        I certify that a true and correct copy of this motion was served

on the below persons by placing the same in the prison mailing system,

properly addressed and posted for U.S.               First Class mail on June

13,    2016.




Ann    Manes
Assistant District Attorney
1085 Pearl Street/         Ste   300
Beaumont, Tx 77701

State Prosecuting Attorney
P.O.    Box    12405
Austin,       Tx   78711

        Signed on June 13,        2016.